United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3985
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Juan F. Torres,                           *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: July 7, 1999
                                Filed: July 12, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Juan F. Torres appeals the district court’s1 order denying his motion under
Federal Rule of Criminal Procedure 6(e)(3)(C)(i) for the disclosure of grand jury
material. Torres requested the grand jury material in order to prove some defect may
have occurred in his indictment, and to assist him in filing a second 28 U.S.C. § 2255
motion. Having carefully reviewed the record and the parties’ briefs, we conclude the
district court did not abuse its discretion. We agree with the district court that, among


      1
      The HONORABLE DEAN WHIPPLE, United States District Judge for the
Western District of Missouri.
other bases for denying relief, Torres did not adequately state a particularized need for
the material he requested. See United States v. Warren, 16 F.3d 247, 253 (8th Cir.
1994). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-